Citation Nr: 1449178	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  12-18 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel







INTRODUCTION

The Veteran served on active duty from November 1968 to October 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri that denied service connection for tinnitus.  

In September 2013, the Board remanded this appeal for further development.  

As noted in the previous September 2013 Board remand, the issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for hepatitis C has been raised by the record.  That issue is not before the Board at this time and is referred to the RO for appropriate action.  


FINDING OF FACT

The Veteran's current tinnitus had its onset in service.  


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  

The Veteran contends that he has tinnitus that is due to in-service acoustic trauma.  He specifically maintains that he was exposed to noise from combat artillery, as well as constant noise while serving as a light vehicle truck driver, during service.  He reports that he had ringing in the ears after serving in Vietnam.  The Veteran essentially reports that he experienced tinnitus during his period of service and that it has continued since that time.  

The evidence shows that the Veteran was exposed to in-service acoustic trauma and that he has been diagnosed with tinnitus.  

The August 2010 and October 2013 VA audiological examination reports indicated that examiner commented that the etiology of the Veteran's tinnitus could not be determined on the basis of available information without resorting to mere speculation.  These medical reports do not weigh for or against the Veteran's claim as the examiner clearly indicates that he cannot provide an opinion without resorting to speculation.  

The September 2013 VA examination report noted that the examiner indicated that due to the onset of the Veteran's symptoms being at least five years ago, but not immediately after service, it was unlikely that his tinnitus was related to in-service noise exposure.  

The Board finds that the September 2013 ear conditions examination report has no probative value because it is based on an incorrect factual premise.  The examiner indicated that because the Veteran's symptoms only started five years prior, his tinnitus was not likely related to in-service noise exposure.  However, the Board notes that after resolving any benefit of the doubt in favor of the Veteran, he has consistently maintained that his tinnitus symptoms began during his period of service and had continued since that time.  

Therefore, the Board finds that the medical opinions in this case have no probative value.  On the other hand, the Veteran is competent to report onset of tinnitus in service as well as continuous tinnitus symptomatology since service.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007).  Moreover, the Board finds that the Veteran's reports as to having tinnitus in service and since service are credible.  

In light of the inadequacies of the medical opinions that weigh against the claim and the Veteran's competent and credible lay testimony that weighs in favor of his claim, the Board finds after resolving any benefit of the doubt in favor of the Veteran, the evidence in this case is at least in equipoise.  Accordingly, service connection for tinnitus is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for tinnitus is granted.  



____________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


